DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                     PHILLIP A. JEAN-BAPTISTE,
                             Appellant,

                                    v.

                     WELLS FARGO BANK, N.A.,
                            Appellee.

                              No. 4D17-276

                          [November 9, 2017]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Joel T. Lazarus, Judge; L.T. Case No. 06-2012-CA-
014263 A.

  Phillip A. Jean-Baptiste, Miramar, pro se.

  Kimberly S. Mello and Danielle M. Diaz of Greenberg Traurig, P.A.,
Tampa, and Michele L. Stocker of Greenberg Traurig, P.A., Fort
Lauderdale, for appellee.

PER CURIAM.

  Affirmed.

CIKLIN, CONNER and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.